COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-09-144-CV
 
 
IN
RE NORMAN DOYLE HANLEY                                               RELATOR
 
 
                                               ----------
                                    ORIGINAL
PROCEEDING
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss this original proceeding.
Relator shall pay all costs of this original
proceeding, for which let execution issue.
PER CURIAM
 
PANEL:  CAYCE, C.J.; DAUPHINOT and MEIER, JJ.
 
DELIVERED:  July 2, 2009




[1]See Tex. R. App. P. 47.4.